Citation Nr: 1437265	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastric/bowel disorder, to include cholecystitis.

2.  Entitlement to an effective date for an award of a 30 percent evaluation for coronary artery bypass graft, prior to January 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 until his retirement in August 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Board remanded the claims for additional development of the record and/or to ensure due process.  The case has been reassigned to the undersigned for the purpose of this decision.

In its June 2012 decision, the Board denied service connection for a skin disability, to include urticaria.  This decision is, therefore, limited to the issues set forth above.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, rated 30 percent; coronary artery bypass graft, rated 30 percent; hypertension, rated 10 percent; tinnitus, rated 10 percent; and for scars, status post coronary artery bypass surgery, rated 0 percent.  

2.  The Veteran's gastric/bowel disorder, to include cholecystitis, was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.

3.  The Veteran's claim for an increased rating for coronary artery bypass graft was received on January 29, 2007.



CONCLUSIONS OF LAW

1.  Service connection for a gastric/bowel disorder, to include cholecystitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

2.  The criteria for an effective date for an award of a 30 percent rating for coronary artery bypass graft prior to January 29, 2007 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of these claims.  February and April 2007 letters, prior to the adjudication of the claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and private, service department and VA treatment records have been secured, and he has been afforded an examination to determine the etiology of his gastric/bowel disability.  The Board finds that the record, as it stands, includes competent evidence that is adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show he denied stomach or gall bladder trouble on a report of medical history in March 1989.  On the annual/over 40 physical examination that month, the abdomen and viscera were normal.

On VA general medical examination in January 1990, the abdomen was soft, and there was no rebound tenderness or rigidity.  The liver and spleen were not palpable. 

The Veteran was hospitalized at a service department facility in March 1998 for chest pain on exertion.  No abnormalities of the abdomen were present on examination.  He was transferred to a private hospital, where he underwent coronary artery bypass graft surgery.

Private medical records show the Veteran had a barium enema due to rectal pain in February 2003.  Possible gallstone and mild right colon diverticulosis were noted.  An abdominal ultrasound later that month showed cholelithiasis without biliary ductal dilatation.  

A thallium stress test was performed at a private facility in July 2006.  It was noted he exercised 10 minutes of a standard Bruce protocol, and achieved 11.8 METs.  

The Veteran's claims for service connection for a bowel/gastric condition and for an increased rating were received on January 29, 2007.

The Veteran was admitted to a service department hospital in April 2007.  He reported abdominal pain that started "Friday" after eating.  He was seen in the emergency room and diagnosed with reflux.  The pain went away until the night before admission when he developed pain and cramping after eating.  An abdominal series showed no current evidence of mechanical bowel obstruction.  There was a hyperdenisty that could represent a large gallstone.  A cholecystectomy was performed.  

On VA examination of the heart in November 2007, the Veteran denied angina, dyspnea, fatigue, dizziness and syncope related to his coronary artery disease.  It was reported that his METs level was estimated at 5-7, which was moderate.  The Veteran stated he was able to mow his lawn for approximately 45-60 minutes before developing any fatigue.  The examiner stated cardiac stress testing was not indicated since METs were easily estimated.

On VA examination in October 2012, the Veteran denied having gall bladder disease in service.  He recalled having abdominal pain in 2007 when he had the cholecystectomy.  The examiner noted she reviewed the record, and stated that the Veteran's STRs were silent for a gastrointestinal condition, to include cholelithiasis.  She added that the records were silent for gall bladder disease prior to 2007.  She concluded that the Veteran's gastric/bowel disorder (cholecystitis status post cholecystectomy) did not have its onset in service and was not related to service.  She stated there was no gastric/bowel disorder related to service.  The examiner noted that the Veteran's STRs and medical records within two years of service are silent for a gastric/bowel disorder, to include cholecystitis status post cholecystectomy.  She also concluded that it was less likely as not that the Veteran's cholecystitis status post cholecystectomy is related to any of the Veteran's service-connected disabilities, to include medications for such disabilities.  She noted that per the medical literature, none of the Veteran's service-connected disabilities is known to be a significant cause of cholecystitis or gallstone formation.  While the Veteran did take a medication for a service-connected disability that has been reported to be associated with an increased risk of gallstones, no direct cause and effect relationship has been established.  She pointed out one medication the Veteran took for a service-connected disability is associated with a decreased risk of gallstone disease requiring cholecystectomy.  It was further noted that, according to the available records, the Veteran had been on one of these medications continuously since 1993.  Finally, the examiner commented that the Veteran's cholecystitis with cholecystectomy was essentially a one-time event that had resolved.  There was no current condition, and therefore there was no aggravation.  She stated it would be speculative to opine that the Veteran's gallstones had been present prior to 2007, silently worsening due to a service-connected condition or its treatment.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are:  Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection is in effect for bilateral hearing loss, rated 30 percent; coronary artery bypass graft, rated 30 percent; hypertension, rated 10 percent; tinnitus, rated 10 percent; and for scars, status post coronary artery bypass surgery, rated 0 percent.  

The STRs are silent for any complaints or findings indicative of gastrointestinal complaints.  The record shows the Veteran had a cholecystectomy in April 2007.  His complaints were of recent onset.  

As noted above, the Board remanded the Veteran's claim in June 2012 so that an opinion could be obtained regarding the etiology of his gastric/bowel disorder.  The October 2012 VA examination provided a definitive opinion.  The examiner, who reviewed the record, concluded that the Veteran's gastric/bowel disorder, characterized as cholecystitis, status post cholecystectomy was not related to service, and was not aggravated by any of the Veteran's service-connected disabilities, to include medications he took for such disabilities.  She pointed out that the condition was a one-time event, and had, in effect resolved, precluding aggravation.  

The medical evidence in the record is of greater probative value than the Veteran's lay assertions regarding the etiology of a gastric/bowel disorder, to include cholecystitis.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a gastric/bowel disorder and service, or a service-connected disability, is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The does not cite to supporting medical evidence.  

Therefore, the preponderance of the evidence is against a finding that the Veteran's gastric/bowel disorder, to include cholecystitis, is related to his service or was caused or aggravated by a service-connected disability.  Accordingly, the appeal seeking service connection for a gastric/bowel disorder, to include cholecystitis, must be denied.

	Earlier effective date 

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is rated 30 percent.  Impairment resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.

The Veteran's claim for an increased rating for his service-connected cardiovascular disease was received on January 29, 2007.  When he was examined by the VA in November 2007, the examiner estimated his METs level at 5-7, which is consistent with the 30 percent evaluation that was assigned.  The date of receipt of private medical records may be accepted as the effective date for an increased rating.  See 38 C.F.R. § 3.157(b)(2) (2013).  (This is in contrast with the receipt of VA records in which the date of the examination may be the effective date of a claim, if a formal claim is received within one year of such examination.)  In this case, the Veteran submitted private medical records showing he underwent a Thallium stress test in July 2006.  Such records were submitted with his claim which was received on January 29, 2007 and, therefore, could not have provided a basis for a higher evaluation.  In any event, the July 2006 report shows the Veteran achieved 11.8 METs, which clearly would not warrant a higher rating.  

Thus, January 29, 2007, the date the Veteran's claim was received, is the proper effective date for the award of a 30 percent rating for coronary artery bypass graft.


ORDER

The appeal seeking service connection for a gastric/bowel disorder, to include cholecystitis, is denied.

The appeal seeking an effective date for an award of a 30 percent rating for coronary artery bypass graft is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


